 Case 2:18-cr-00087-JMA Document 43 Filed 04/10/19 Page 1 of 1 PageID #: 223



BEFORE: JOAN M. AZRACK                                        DATE: 4/10/19
UNITED STATES DISTRICT JUDGE                                  TIME: 3:30 PM (40 min)

                      CRIMINAL CAUSE FOR MOTION HEARING

DOCKET NO. 18-CR-87 (JMA)                                                         FILED 
                                                                                  CLERK 
                                                                                      
DEFENDANT: Richard Walker           DEF. #: 1                          4/10/2019 4:09 pm
                                                                                      
☒ Present ☐ Not present       ☐ Custody ☒Bail
                                                                          U.S. DISTRICT COURT 
DEFENSE COUNSEL: Brian Griffin                                       EASTERN DISTRICT OF NEW YORK 
☐ Federal Defender    ☐ CJA         ☒ Retained                            LONG ISLAND OFFICE 

AUSA: Artie McConnell

INTERPRETER:

PROBATION OFFICER/PRETRIAL:

COURT REPORTER: Paul Lombardi                   COURTROOM DEPUTY: LMP

☒   Case Called.             ☒ Counsel present for all sides.
☐   Initial Appearance and Arraignment held.
☐   Defendant waives public reading of the Indictment and enters a plea of not guilty.
☒   Waiver of speedy trial executed; time excluded from 4/10/2019 through 6/3/2019.
☐   Order setting conditions of release and bond entered.
☐   Permanent order of detention entered.
☐   Temporary order of detention entered.
      ☐ Detention hearing scheduled for .
☐   Bail hearing held. Disposition:
☒   Jury selection and trial adjourned to 6/3/2019 at 9:30 AM.

Defendant    ☐    Released on Bond         ☐   Remains in Custody.

OTHER: Motion argued. Decision reserved.
